ACCEPTED
                                                                                             03-14-00527-CR
                                                                                                     5874788
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       6/30/2015 10:16:37 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                NO. 03-14-00527-CR

JAMES ALAN WEATHERFORD                     §          IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                   3rd COURT OF APPEALS
                                           §                            AUSTIN, TEXAS
v.                                         §                       THIRD     DISTRICT
                                                                   6/30/2015 10:16:37 AM
                                           §                           JEFFREY D. KYLE
STATE OF TEXAS                             §                         AUSTIN,ClerkTEXAS




              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas, and moves the Court, pursuant to Texas

Rule of Appellate Procedure 38.6(d), to extend the deadline for filing the State’s brief.

In support of its motion, the State would show the Court the following:

1. The State’s Brief in this case is due on July 1, 2015.

2. No previous extensions of time have been requested by the State or granted by this
   Court.

3. Appellant’s brief was filed in this Court on June 1, 2015.

4. Mr. Prezas recently filed the State’s proposed findings of fact and conclusions of

     law in the following habeas corpus proceedings: Ex Parte Santos Loa 86-252-KC;

     Ex Parte Ramon Cavazos Jr. 07-1628-K277A; Ex Parte Troy Dale Mansfield 92-

     435-K277A; Ex Parte Rolando Bacon Lopez, 10-1053-K368A; Ex Parte Robert

     Jesse Padilla, 06-937-K368A; Ex Parte Robert Jesse Padilla, 06-921-K368A; Ex

     Parte Daniel Robert Lock, 94-085-K277A; Ex Parte Daniel Robert Lock 97-780-

                                           1
   K277A.

5. Mr. Prezas has recently or must file answers in the next two weeks in the following

   habeas corpus proceedings: Ex Parte William Johnson 88-405-KF, Ex Parte Joseph

   Paul Mayzone 93-070-K277A,Ex Parte Steven M. Ruiz 12-1097-K26A, Ex Parte

   Victor Manuel Soto 13-1581-K26A, Ex Parte Edwin Gus Schneider 10-960-

   K26A,and Ex Parte Timothy Jerrold Kipp 13-0658-K277A and 13-0622-K277A.

6. Mr. Prezas is currently meeting with attorneys to gather affidavits in anticipation of

   filing proposed findings of fact and conclusions of law in the habeas proceedings of

   Ex Parte Wendi Ann Tillman 06-1062-K368A.

7. Mr. Prezas filed a State’s brief on May 21, 2015, in response to the Court of

   Criminal Appeals granting the State’s petition for discretionary review in John Alan

   Wachtendorf, PD-0280-15. Mr. Prezas submitted a State’s Motion to Dismiss in

   State vs. Gregory Michael Klapesky 03-15-00244-CR on June 5, 2015.

8. Currently, Mr. Prezas is evaluating a request for DNA testing under Chapter 64 in

   03-1063-K277 State vs. Gregory Michael Klapesky.

9. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty (60)

   days from the current due date of July 1, 2015, to August 30, 2015.



                                           2
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to August 30, 2015.

                                                 Respectfully submitted,

                                                 Jana Duty
                                                 District Attorney
                                                 Williamson County, Texas


                                                  /s/ John C. Prezas
                                                 John C. Prezas
                                                 Assistant District Attorney
                                                 State Bar Number 24041722
                                                 405 Martin Luther King #1
                                                 Georgetown, Texas 78626
                                                 (512) 943-1248
                                                 (512) 943-1255 (fax)
                                                 jprezas@wilco.org


                                 Certificate of Service

       This is to certify that on June 30, 2015, a copy of the foregoing motion has been
sent to Appellant’s attorney of record, Dal Ruggles, Law Office of Dal R. Ruggles,
1103 Nueces St., Austin, TX 78701 via eservice to dal@ruggleslaw.com.

                                                 /s/ John C. Prezas
                                                 John C. Prezas




                                           3